In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 16-278V
                                    Filed: December 8, 2016
                                           Unpublished

****************************
ROSEMARIE WARD,                           *
                                          *
                     Petitioner,          *      Ruling on Entitlement; Concession;
v.                                        *      Influenza (“Flu”) Vaccine; Shoulder
                                          *      Injury Related to Vaccine
SECRETARY OF HEALTH                       *      Administration (“SIRVA”);
AND HUMAN SERVICES,                       *      Special Processing Unit (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Maximillian Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Jennifer Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On February 29, 2016, Rosemarie Ward (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she
suffered injuries caused in fact by the influenza vaccination she received on November
22, 2013. Petition at 1, ¶¶ 3-4, 16-17. Petitioner further alleges that she received her
vaccination in the United States, has suffered the residual effects of her injury for more
than six months, and that neither she nor any other party has filed a civil action or
received an award or settlement for her injury alleged as vaccine caused. Id. at ¶¶ 3-4,
16-18. The case was assigned to the Special Processing Unit of the Office of Special
Masters.



1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On December 8, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report and Proffer at 1. Specifically, respondent “believes that petitioner’s alleged
injury is consistent with shoulder injury related to vaccine administration (“SIRVA”).” Id.
at 3. Respondent “agrees that petitioner’s claim satisfies the Althen requirements and
that her alleged injury was caused-in-fact by a vaccination.” Id. Respondent further
agrees that “petitioner has met the statutory requirements by suffering the residual
effects of her injury for more than six months, . . . [and] has satisfied all legal
prerequisites for compensation under the Act.” Id. (citation omitted).

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2